Citation Nr: 1760884	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  04-28 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected knee disabilities.

2.  Entitlement to an initial compensable rating for right knee arthritis prior to January 25, 2008, and a rating in excess of 10 percent after January 25, 2008.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to November 1974.  

The service connection low back disability issue comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in April 2013, which granted a joint motion for remand (JMR) vacating an August 2012 Board decision and remanding the case for additional development.  The issue initially arose from a July 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board most recently remanded the issue for additional development in May 2017.  

The increased rating right knee arthritis issue arose from a July 2012 rating decision which granted entitlement to service connection.  

In August 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

A review of the record shows that the Veteran filed notice of disagreement (NOD) in June 2017 with respect an earlier decision on the issues of entitlement to service connection for left and right hip disabilities and entitlement to an increased rating for a left knee disability.  The agency of original jurisdiction responded in July 2017 noting receipt of the NOD and advised the Veteran of the procedural action that would follow, to include review through the Decision Review Officer process.  Remand for issuance of a statement of the case would be premature at this time.  But see Manlincon v. West, 12 Vet. App. 238 (1999) 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required for adequate determinations as to the issues on appeal.  As to the service connection low back disability issue, the Court has previously found that VA etiology opinions the Board had relied upon were inadequate and, in essence, failed to reconcile the provided opinion with the other pertinent evidence of record and/or failed to adequately address an aggravation claim.  The Veteran was provided another VA examination in November 2015.  That examiner expressed concurrence with two previous VA etiology opinions.  However, no specific rationale was provided reconciling the provided opinion to the other opinions, either those favorable or unfavorable to the claim.  The opinion is also unclear as to whether the examiner adequately considered the aggravation claim.  There was likewise no any explanation provided as to the basis for the conclusion that the Veteran's service-connected right knee disability was not a factor in the low back etiology opinion because the right knee disorder began several years after service.  

As to the increased rating right knee arthritis claim, the Board notes that at his August 2017 hearing the Veteran testified that the knee was more severe than when last evaluated by VA in May 2011.  He stated that he experienced instability in that knee.  Although the May 2011 VA examination noted there was no evidence of instability upon examination, the examiner did not address the Veteran's report as to having previously experienced instability.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  An adequate orthopedic examination of the knees, it was noted, should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Here, the Board finds the Veteran must be provided adequate VA examinations and/or opinions.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to the issues on appeal not yet associated with the appellate record.

2.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present low back disability that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by his service-connected left and/or right knee disabilities, or
d. was aggravated by his left and/or right knee disabilities.  

The examiner must acknowledge review of the pertinent evidence of record and reconcile any opinion provided to the other evidence of record, including specifically private medical opinions dated in March 2005 and February 2017, a March 2010 private treatment report (received by VA on April 26, 2010), and VA medical opinions dated in January 2008, May 2011, and November 2015.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an examination for an opinion as to the current nature and extent of his service-connected right knee arthritis disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information to the right and left knees, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the knees should be identified with an assessment as to the degree of severity.  

The examiner should determine whether there is instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  The examiner must address and reconcile inconsistencies between the Veteran's assertions throughout the appeal period that he has knee instability and the medical evidence of record that shows the Veteran does not have recurrent subluxation or lateral instability

All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



